Citation Nr: 0216994	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  00-09 397A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran is eligible for educational assistance 
benefits under Chapter 30, Title 38, United States Code.


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran had honorable active service from January 1974 
to January 1977 and additional service from December 1977 to 
December 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the decision of the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(RO). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran did not first enter on active duty after 
June 30, 1985.

3.  The veteran was not on active duty during the period 
extending from October 19, 1984 to July 1, 1985, and did not 
continue on active duty without a break in service through 
June 30, 1985.

4.  After June 30, 1985, the veteran did not serve at least 
two years of continuous active duty.


CONCLUSION OF LAW

The basic eligibility criteria for educational assistance 
benefits under Chapter 30, Title 38, United States Code, 
have not been met.  38 U.S.C.A. §§ 3011, 3012, 3018A, 3018B, 
3018C, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 21.7040, 21.7042, 21.7045 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks a grant of eligibility for Chapter 30 
educational assistance benefits.  While the veteran's appeal 
was pending, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  This legislation 
enhances the VA's duties to notify a claimant regarding the 
evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  See 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  38 
U.S.C.A. § 5107 (West Supp. 2002).

Further, VA issued regulations to implement the VCAA in 
August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.159).  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  However, the 
implementing regulations apply only to claims for benefits 
that are governed by Part 3 of Title 38 of the Code of 
Federal Regulations and thus, are not applicable to the 
instant appeal.  See 66 Fed. Reg. at 45,629.

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, the RO has not 
indicated that it developed the veteran's claim pursuant to 
the VCAA.  However, as explained below, prior to the 
enactment of the law, the RO took action that is consistent 
with the notification and assistance provisions of the VCAA.  
In light of the foregoing, the Board's decision to proceed 
in adjudicating this claim does not prejudice the veteran in 
the disposition thereof.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

First, as required by the VCAA, VA notified the veteran of 
the information needed to substantiate his claim, and of the 
information that the RO had obtained and considered.  See 38 
U.S.C.A. § 5103A (West Supp. 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In the denial action and the 
statement of the case, the RO informed the veteran of the 
reasons for which his claim had been denied and of the 
evidence needed to substantiate his claim, notified the 
veteran of all regulations pertinent to his claim, and 
provided him an opportunity to present additional evidence 
and argument in support of his claim.

Second, as required by the VCAA, VA assisted the veteran in 
obtaining and fully developing all of the evidence relevant 
to his claim.  See 38 U.S.C.A. § 5103A (West Supp. 2002).  
Notably, the Board undertook development to determine the 
veteran's current address and to determine whether he 
desired a personal hearing.  These development attempts were 
unsuccessful.  The veteran has not reported, and the Board 
is not aware of, any other evidence that needs to be 
obtained in support of the veteran's claim.

The VCAA does not require remand of all claims pending on 
its effective date.  See Livesay v. Principi, 15 Vet. App. 
165, 178 (2001).  In this case, the appeal has been 
factually developed and there is no other information or 
assistance the RO could provide the veteran to assist in the 
development of his claim.  Inasmuch as VA has notified the 
veteran of the evidence needed to substantiate his claim and 
has obtained and fully developed all relevant evidence 
necessary for the equitable disposition of that claim, 
further development would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding 
that strict adherence to legal requirements does not dictate 
an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case because such adherence would impose 
additional burdens on the VA with no benefit flowing to the 
veteran).

While the veteran's appeal was pending, the President also 
signed into law legislation governing, in pertinent part, 
eligibility for Chapter 30 educational assistance benefits.  
See Veterans Benefits and Health Care Improvement Act of 
2000 (Act), Pub. L. No. 106-419, § 103, 114 Stat. 1822 
(2000) (codified as amended at 38 U.S.C. §§ 3011, 3012, 
3018C (West Supp. 2001)).  Moreover, the same month, VA 
issued regulations to restate correct statutory provisions 
of the Act.  65 Fed. Reg. 67,265 (Nov. 9, 2000) (codified as 
amended at 38 C.F.R. §§ 21.7020, 21.7042, 21.7044, 21.7073 
(2001)).  

Although the Act repeals the requirement for an initial 
obligated period of active duty as a condition of Chapter 30 
eligibility, it does not substantively alter the active duty 
service requirements pertinent to the veteran's claim in 
this case as his service fails to meet the applicable 
statutory criteria under both the old and the new versions 
of the statute.  Again, the Board's decision to proceed in 
adjudicating the veteran's claim does not, therefore, 
prejudice the veteran in the disposition thereof.  Bernard, 
4 Vet. App. at 392-94.

Pursuant to the earlier criteria for Chapter 30 benefits, an 
individual may be entitled to educational assistance under 
Chapter 30 if he first entered on active duty as a member of 
the Armed Forces after June 30, 1985, or he was eligible for 
educational assistance allowance under Chapter 34 as of 
December 31, 1989.  38 U.S.C.A. § 3011(a)(1) (West 1991).  
In this case, the evidence of record indicates that the 
veteran first entered on active duty prior to June 30, 1985, 
therefore, he does not qualify for Chapter 30 educational 
assistance benefits under 38 U.S.C.A. § 3011(a)(1)(A).

Pursuant to 38 U.S.C.A. § 3011(a)(1)(B) (West 1991 & Supp. 
2000), veterans with remaining Chapter 34 eligibility may, 
under certain conditions, qualify for continued educational 
assistance under Chapter 30.  To convert Chapter 34 benefits 
to Chapter 30 benefits, a veteran must: (1) have served on 
active duty at any time during the period between October 
19, 1984, and July 1, 1985, and have continued on active 
duty without a break in service; and (2) after June 30, 
1985, have served at least three years of continuous active 
duty or have been discharged for a service-connected 
disability, a preexisting medical condition not 
characterized as a disability, hardship, convenience of the 
Government after serving 30 months of a three-year 
enlistment, involuntarily for convenience of the Government 
as a result of a reduction in force, or for a physical or 
mental condition not characterized as a disability and not 
the result of his own willful misconduct.  38 U.S.C.A. 
§ 3011(a)(1)(B).

The record in this case does not show that the veteran was 
on active duty during the period extending from October 19, 
1984 to July 1, 1985, and continued on active duty without a 
break in service through June 30, 1985.  Therefore, the 
basic requirement to convert Chapter 34 benefits to Chapter 
30 benefits have not been met.  

Under the revised criteria, after June 30, 1985, an 
individual must serve an obligated period of active duty of 
at least two years of continuous active duty in the Armed 
Forces unless separated for one of the enumerated reasons.  
Further, individuals who were discharged for the convenience 
of the Government still have to serve 20 months, if they had 
a two-year obligation, or 30 months, if they had an 
obligation of three years or more, but with the change in 
law, that time can be from a later period of service.  
However, these statutory changes are of no benefit to the 
veteran in this case as he fails to meet the requisite 
period of active duty.

The legal criteria governing service eligibility 
requirements for Chapter 30 educational assistance benefits 
are clear and specific and binding upon the Board.  Based on 
the foregoing, the Board finds that the veteran has failed 
to establish that he is eligible for educational assistance 
benefits under Chapter 30.  As the law in this case is 
dispositive, the veteran's claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

Eligibility for educational assistance benefits under 
Chapter 30, Title 38, United States Code is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

